Third District Court of Appeal
                               State of Florida

                        Opinion filed November 22, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-1591
                         Lower Tribunal No. 12-28493A
                             ________________


                                Eric Williams,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Veronica A. Diaz, Judge.

      Eric Williams, in proper person.

     Pamela Jo Bondi, Attorney General, and Eric J. Eves, Assistant Attorney
General, for appellee.


Before EMAS, LOGUE, and LINDSEY, JJ.

      PER CURIAM.
       The order under review denying relief under Florida Rule of Criminal

Procedure 3.801 is reversed and remanded. Upon remand, if the trial court finds

the motion is facially sufficient and timely, and that Defendant is entitled to

relief, it shall grant the motion; if it finds the motion facially insufficient, it

shall identify the defects and provide the Defendant an opportunity to amend; if the

court finds the motion should be denied, it shall attach to the order those portions

of the files and records that conclusively show the defendant is entitled to no relief,

as required by Rule 3.801(e)(incorporating provisions of Rule 3.850 (e), (f), (j),

(k), and (n)).

       Reversed and remanded.




                                          2